Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of claims 5 and 11 (the embodiment of figure 3 possessing a display) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 16-8 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 4 depends from claim 2 which has been canceled. For examination, it will be assumed that claim 4 depends from claim 1.

Claim 16 recites the limitation "the one or more walls" after introducing “two or more walls.”  For examination, “the one or more walls” will be interpreted as -the two or more walls-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6-8, 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (US 20100282237 A1), hereinafter Atkinson, in view of Rutschle (US 5156530 A), hereinafter Rutschle, and further in view of Beall (US 4625708 A), hereinafter Beall.

Regarding claims 1, 3, 4, and 6, Atkinson discloses a range appliance comprising: 
one or more burners (“A number of gas burners 58” paragraph [0023]); 
a control panel having one or more control knobs extending outwardly away from the control panel (“A set of knobs 70 are mounted on the front surface 64 of the manifold 52. Each knob 70 has a face 72 with a grip 74 extending outwardly from the face 72. It should be appreciated that in other embodiments each knob 70 may be shaped as a cylinder or oval without a grip 74 extending outwardly from the face 72. Each knob 70 is mounted on the front surface 64 such that the face 72 is parallel to the front surface 64 and perpendicular to the cooking surface 62” paragraph [0025]); and 
one or more valves in fluid communication with the one or more burners, the one or more control knobs configured to operate the one or more valves between an open configuration and a closed configuration (“As the user rotates each of the knobs 70, a gas control valve (not shown) changes the amount of gas flowing to the corresponding burner 58” paragraph [0026]).

    PNG
    media_image1.png
    665
    475
    media_image1.png
    Greyscale

Atkinson does not disclose:
one or more guard members extending outwardly away from the control panel, and wherein the one or more guard members surrounds and longitudinally overlaps more of a first portion of an outer periphery of the one or more control knobs distal from the one or more burners than a second portion of the outer periphery proximal the one or more burners; 
wherein the one or more guard members includes a proximal end adjacent the control panel and a distal free end spaced away from the control panel adjacent a front end of the one or more control knobs, wherein the distal free end defines a front opening to access the front end of the one or more control knobs; 
wherein the one or more guard members is arcuate in shape between the proximal end and the distal free end; 
wherein one of the one or more guard members surrounds two of the one or more control knobs, wherein the distal free end defines the opening to access the two control knobs; or 
wherein the one or more guard members is discontinuous about the outer periphery of the one or more control knobs.

However, Rutschle teaches:
one or more guard members extending outwardly away from the control panel (“A rotary knob 45 which is partially surrounded by a protective sleeve 46” column 5, line 42), and wherein the one or more guard members surrounds and longitudinally overlaps more of a first portion of an outer periphery of the one or more control knobs than a second portion of the outer periphery (“The protective sleeve 46, in the shape of a hollow cylinder, has a wall 51 extending symmetrically with respect to its longitudinal axis 50 and pointing away from the base plate 48 at its end side 52. Provided in the wall 51 is a V-shaped cutout 53 which is limited by two oblique end surfaces 54 of the wall 51” column 6, line 6); 
wherein the one or more guard members includes a proximal end adjacent the control panel and a distal free end spaced away from the control panel adjacent a front end of the one or more control knobs, wherein the distal free end defines a front opening to access the front end of the one or more control knobs (Figure 4); and 
wherein the one or more guard members is arcuate in shape between the proximal end and the distal free end (Figure 4); and 
wherein the one or more guard members is discontinuous about the outer periphery of the one or more control knobs (Figure 4).

    PNG
    media_image2.png
    489
    475
    media_image2.png
    Greyscale

In view of Rutschle’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the guard member as is taught in Rutschle, in the range appliance disclosed by Atkinson.
One would have been motivated to include the guard member because Rutschle states “Because of the protective apparatus at least partially covering the rotary knob, the danger of knocking against the rotary knob by means of an object carried past the compressed-air generator is also considerably reduced. As a rule, the impact will be against the protective apparatus. On the other hand, since the protective apparatus only covers the rotary knob partially, the latter is always accessible to the user” (column 2, line 11). Therefore, including the guard will protect the knobs from unintended action without unduly limiting the use thereof.

Atkinson, as modified by Rutschle, does not disclose: 
wherein the first portion is distal from the one or more burners and the second portion is proximal the one or more burners; or
wherein one of the one or more guard members surrounds two of the one or more control knobs, wherein the distal free end defines the opening to access the two control knobs.

However, Beall teaches: 
wherein the first portion is distal from the one or more burners and the second portion is proximal the one or more burners (“The stove guard configuration restricts access except downward access at the top, which only adults normally can employ” column 2, line 43); and 
wherein one of the one or more guard members surrounds two of the one or more control knobs, wherein the distal free end defines the opening to access the two control knobs (Figure 3).

    PNG
    media_image3.png
    428
    549
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    271
    459
    media_image4.png
    Greyscale

In view of Beall’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the first closed portion of the guard distal to the burners and the second open portion of the guard at the top proximate the burners, and to cover a plurality control knobs as is taught in Beall, in the range appliance as presently modified.
One would have been motivated to include the first closed portion of the guard distal to the burners and the second open portion of the guard at the top proximate the burners because Beall states that only adults will be able to access the controls. Therefore, orienting the guard below the knob prevents access by and harm to children. One would have been motivated to cover a plurality control knobs because Atkinson discloses a plurality of control knobs.

Regarding claim 7, Atkinson, as modified by Rutschle and Beall, discloses the range appliance of claim 1 wherein the control panel is a front control panel of a range appliance (Figure 1 of Atkinson).

Regarding claims 8, 10, 12, 13, and 15, Atkinson discloses a gas range appliance comprising: 
a housing having a cooktop surface (“A cooktop 50” paragraph [0023]); 
one or more gas burners positioned on the cooktop surface of the housing (“A number of gas burners 58” paragraph [0023]); 
a front control panel on the front of the housing having one or more control knobs extending outwardly away from the front control panel, wherein the one or more control knobs includes a longitudinal extent from the front control panel (“A set of knobs 70 are mounted on the front surface 64 of the manifold 52. Each knob 70 has a face 72 with a grip 74 extending outwardly from the face 72. It should be appreciated that in other embodiments each knob 70 may be shaped as a cylinder or oval without a grip 74 extending outwardly from the face 72. Each knob 70 is mounted on the front surface 64 such that the face 72 is parallel to the front surface 64 and perpendicular to the cooking surface 62” paragraph [0025]); and 
one or more gas valves in fluid communication with the one or more gas burners, the one or more control knobs configured to operate the one or more valves between an open configuration and a closed configuration (“As the user rotates each of the knobs 70, a gas control valve (not shown) changes the amount of gas flowing to the corresponding burner 58” paragraph [0026]).

Atkinson does not disclose:
one or more guard members extending outwardly away from the front control panel, wherein the one or more guard members surrounds and longitudinally overlaps only a lower half of an outer periphery of the one or more control knobs distal from the cooktop surface to reduce unintentional contact with the one or more control knobs; 
wherein the one or more guard members is arcuate in shape and includes a proximal end adjacent the front control panel and a distal free end spaced away from the front control panel adjacent a front end of the one or more control knobs, wherein the distal free end defines a front opening to access the front end of the one or more control knobs; 
wherein one of the one or more guard members surrounds two of the one or more control knobs, wherein the distal free end defines the opening to access the two control knobs; 
wherein the one or more guard members is discontinuous about the outer periphery of the one or more control knobs;
wherein the one or more guard members includes one or more projecting walls, wherein each of the one or more projecting walls have opposing circumferential ends;
wherein the one or more guard members extends longitudinally for a distance less than, about equal to, or greater than the longitudinal extent of the one or more control knobs.

However, Rutschle teaches:
one or more guard members extending outwardly away from the front control panel (“A rotary knob 45 which is partially surrounded by a protective sleeve 46” column 5, line 42), wherein the one or more guard members surrounds and longitudinally overlaps only a half of an outer periphery of the one or more control knobs distal from the cooktop surface to reduce unintentional contact with the one or more control knobs (“The protective sleeve 46, in the shape of a hollow cylinder, has a wall 51 extending symmetrically with respect to its longitudinal axis 50 and pointing away from the base plate 48 at its end side 52. Provided in the wall 51 is a V-shaped cutout 53 which is limited by two oblique end surfaces 54 of the wall 51” column 6, line 6); 
wherein the one or more guard members is arcuate in shape and includes a proximal end adjacent the front control panel and a distal free end spaced away from the front control panel adjacent a front end of the one or more control knobs, wherein the distal free end defines a front opening to access the front end of the one or more control knobs (Figure 4); 
wherein the one or more guard members is discontinuous about the outer periphery of the one or more control knobs (Figure 4);
wherein the one or more guard members includes one or more projecting walls, wherein each of the one or more projecting walls have opposing circumferential ends (54/1 and 54/2); and 
wherein the one or more guard members extends longitudinally for a distance less than, about equal to, or greater than the longitudinal extent of the one or more control knobs (Figure 4).

In view of Rutschle’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the guard member as is taught in Rutschle, in the range appliance disclosed by Atkinson.
One would have been motivated to include the guard member because Rutschle states “Because of the protective apparatus at least partially covering the rotary knob, the danger of knocking against the rotary knob by means of an object carried past the compressed-air generator is also considerably reduced. As a rule, the impact will be against the protective apparatus. On the other hand, since the protective apparatus only covers the rotary knob partially, the latter is always accessible to the user” (column 2, line 11). Therefore, including the guard will protect the knobs from unintended action without unduly limiting the use thereof.

Atkinson, as modified by Rutschle, does not disclose:
wherein the half is a lower half; or 
wherein one of the one or more guard members surrounds two of the one or more control knobs, wherein the distal free end defines the opening to access the two control knobs.

However, Beall teaches:
wherein the half is a lower half (“The stove guard configuration restricts access except downward access at the top, which only adults normally can employ” column 2, line 43); and 
wherein one of the one or more guard members surrounds two of the one or more control knobs, wherein the distal free end defines the opening to access the two control knobs (Figure 3).

In view of Beall’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include covering the bottom half of the knobs, and to cover a plurality control knobs as is taught in Beall, in the range appliance as presently modified.
One would have been motivated to include covering the bottom half of the knobs because Beall states that only adults will be able to access the controls. Therefore, orienting the guard below the knob prevents access by and harm to children. One would have been motivated to cover a plurality control knobs because Atkinson discloses a plurality of control knobs.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson, in view of Rutschle, in view of Beall, and further in view of Igarashi (US 20140145099 A1), hereinafter Igarashi.

Regarding claim 5, Atkinson, as modified by Rutschle and Beall, discloses the range appliance of claim 1. 

Atkinson, as modified by Rutschle and Beall, does not disclose wherein the one or more guard members includes at least one display panel.

However, Ha teaches wherein the one or more guard members includes at least one display panel (“a display or display 123 may be provided at the knob ring 120 so that the timer time and the power level may be displayed on the display 123”).

    PNG
    media_image5.png
    325
    758
    media_image5.png
    Greyscale

In view of Ha’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the one or more guard members includes at least one display panel as is taught in Has, in the range appliance as presently modified.
One would have been motivated to include wherein the one or more guard members includes at least one display panel because Ha states the display provides information useful to the user. Therefore, including the display will improve the usefulness of the guard.

Regarding claim 11, Atkinson, as modified by Rutschle and Beall, discloses the gas range appliance of claim 8. 

Atkinson, as modified by Rutschle and Beall, does not disclose wherein the one or more guard members includes at least one display panel corresponding to at least one of the one or more control knobs. 

However, Ha teaches wherein the one or more guard members includes at least one display panel corresponding to at least one of the one or more control knobs (“a display or display 123 may be provided at the knob ring 120 so that the timer time and the power level may be displayed on the display 123”).

In view of Ha’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the one or more guard members includes at least one display panel corresponding to at least one of the one or more control knobs as is taught in Has, in the range appliance as presently modified.
One would have been motivated to include wherein the one or more guard members includes at least one display panel corresponding to at least one of the one or more control knobs because Ha states the display provides information useful to the user. Therefore, including the display will improve the usefulness of the guard.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Atkinson, in view of Rutschle, in view of Beall, and further in view of Igarashi (US 20140145099 A1), hereinafter Igarashi.

Regarding claim 14, Atkinson, as modified by Rutschle and Beall, discloses the gas range appliance of claim 12. 

Atkinson, as modified by Rutschle and Beall, does not disclose wherein one of the one or more guard members includes a plurality of arcuate walls circumferentially spaced from each other to define an arcuate cylindrical wall surrounding the one or more control knobs.

However, Igarashi teaches wherein one of the one or more guard members includes a plurality of arcuate walls circumferentially spaced from each other to define an arcuate cylindrical wall surrounding the one or more control knobs (“The resin lock cap 60 includes one or more slits 65 which divide the wall surface of the annular part 64 in a circumferential direction” paragraph [0052]).

    PNG
    media_image6.png
    631
    525
    media_image6.png
    Greyscale

In view of Igarashi’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein one of the one or more guard members includes a plurality of arcuate walls circumferentially spaced from each other to define an arcuate cylindrical wall surrounding the one or more control knobs as is taught in Igarashi, in the appliance as presently modified.
One would have been motivated to include wherein one of the one or more guard members includes a plurality of arcuate walls circumferentially spaced from each other to define an arcuate cylindrical wall surrounding the one or more control knobs because including slits will reduce the amount of material needed to construct the guard.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson, in view of Igarashi.

Regarding claims 16 and 18, Atkinson discloses a range appliance comprising: 
a front control panel positioned below a cooktop surface having one or more control knobs projecting outwardly from the front control panel for operating one or more burners (“As the user rotates each of the knobs 70, a gas control valve (not shown) changes the amount of gas flowing to the corresponding burner 58” paragraph [0026]). 

Atkinson does not disclose:
two or more walls of a guard member projects from the front control panel to both circumscribe and longitudinally extending along an outer periphery of the one or more control knobs, wherein two adjacent walls of the two or more walls are spaced apart by a lateral gap; 
the one or more walls includes a proximal end positioned adjacent the front control panel and an opposing distal free end extends longitudinally for a distance less than, about equal to, or greater than a longitudinal extent of the one or more control knobs away from the front control panel; or
wherein each one of the two or more walls has opposing circumferential ends defining the lateral gap therebetween, and wherein the lateral gap extends for the entire distance from the proximal end positioned adjacent the front control panel to the opposing distal free end of the two adjacent walls of the two or more walls; 
wherein the two or more walls are discontinuously circumscribing the outer periphery of the one or more control knobs distal from the cooktop surface.

However, Igarashi teaches:
two or more walls of a guard member projects from the front control panel to both circumscribe and longitudinally extending along an outer periphery of the one or more control knobs (“an annular part 64 which protrudes to an upper side of the dial operation part 55 at a predetermined insertion position. Providing this annular part 64 makes it possible to prevent the outer circumferential surface, which is an operation surface of the dial operation part 55, from being exposed, that is, to cover the entire surface of the dial operation part 55 except for the upper surface” paragraph [0051]), wherein two adjacent walls of the two or more walls are spaced apart by a lateral gap (“one or more slits 65 which divide the wall surface of the annular part 64 in a circumferential direction” paragraph [0052]); 
the one or more walls includes a proximal end positioned adjacent the front control panel and an opposing distal free end extends longitudinally for a distance less than, about equal to, or greater than a longitudinal extent of the one or more control knobs away from the front control panel (Figure 1); or
wherein each one of the two or more walls has opposing circumferential ends defining the lateral gap therebetween (“one or more slits 65 which divide the wall surface of the annular part 64 in a circumferential direction” paragraph [0052]), and wherein the lateral gap extends a distance from the proximal end positioned adjacent the front control panel to the opposing distal free end of the two adjacent walls of the two or more walls (Figure 1); 
wherein the two or more walls are discontinuously circumscribing the outer periphery of the one or more control knobs distal from the cooktop surface (Figure 1).

In view of Igarashi’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the guard members as is taught in Igarashi, in the range appliance disclosed by Atkinson.
One would have been motivated to include the guard members because Igarashi states “According to the above-described present invention, it is possible to provide a flow rate adjusting device which is less likely to undergo such unintentional shifts in an adjusting position as affect the flow rate adjusting function” (paragraph [0014]). Therefore, including the guard members will prevent unintentional shifts in the position of the knobs of Atkinson.

Atkinson, as modified by Igarashi, does not disclose wherein the lateral gap extends for the entire distance from the proximal end positioned adjacent the front control panel to the opposing distal free end of the two adjacent walls of the two or more walls. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the particular configuration of the gap. On the contrary, the applicant states “Although the spaces G may be shown as continuous for the distance D from the proximal end 33 to the distal free end 34, the spaces may be a variety of sizes, shapes, quantities, construction, and positions circumferentially and/or longitudinal about the control knob. For example, the space may be a lateral through opening in the guard member periphery that does not extend longitudinally through the distal free end 34.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the length of the gap.

Regarding claim 17, Atkinson, as modified by Igarashi, discloses the range appliance of claim 16 wherein the one or more burners is one or more gas burners (“A number of gas burners 58” paragraph [0023]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Atkinson, in view of in view of Igarashi, and further in view of Ha.

Regarding claim 20, Atkinson, as modified by Igarashi, discloses the range appliance of claim 16. 

Atkinson, as modified by Igarashi, does not disclose wherein the two or more walls of the guard member includes one of more display panels.

However, Ha teaches wherein the wall of the guard member includes one of more display panels (“a display or display 123 may be provided at the knob ring 120 so that the timer time and the power level may be displayed on the display 123”).

In view of Ha’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the wall of the guard member includes one of more display panels as is taught in Has, in the range appliance as presently modified.
One would have been motivated to include wherein the wall of the guard member includes one of more display panels because Ha states the display provides information useful to the user. Therefore, including the display will improve the usefulness of the guard.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pearce (US 2847526 A) “a safety knob which, when placed over the knob structure of the switch control lever, prevents the normal turning of the switch” column 1, line 38

    PNG
    media_image7.png
    239
    302
    media_image7.png
    Greyscale

Gouwens (US 3597996 A) “a knob secured thereto which projects forwardly thereof but which is entirely contained within the skirt with the forward end surface of the knob displaced slightly inwardly of a plane defined by the annular flange of the skirt so that the knob is protected against accidental jarring”

    PNG
    media_image8.png
    489
    237
    media_image8.png
    Greyscale

Ogawa (JP 2004332361 A) “in the normal state, the operation of the knob 11 is disabled by accommodating the knob 11 in the movable cylinder 9 and not protruding from the movable cylinder 9 and the decorative ring 5”

    PNG
    media_image9.png
    478
    417
    media_image9.png
    Greyscale

McGarry (US 3269211 A) “a control knob that is held against accidental movement” column 1, line 31

    PNG
    media_image10.png
    400
    418
    media_image10.png
    Greyscale


Chin-Hsiang (US 4785198 A) 

    PNG
    media_image11.png
    424
    563
    media_image11.png
    Greyscale

Shaffer (US 20100264344 A1) “The control knob 310 may be suitably sized to at least partly fit within the recessed area 353” paragraph [0035]
Kim (US 20200103119 A1) 

    PNG
    media_image12.png
    661
    577
    media_image12.png
    Greyscale

Russell (GB 591079 A) 

    PNG
    media_image13.png
    386
    436
    media_image13.png
    Greyscale

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762